 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the Board's established policy, such employees are appropriatelya part of the production and maintenance unit and on proper requestwill be included in such unit without being granted a self-determina-tion election.25In view of the foregoing and upon the entire record in the case,we find that the following employees at Century Foundry Companyconstitute an appropriate unit for the purpose of collective bargain-ing within the meaning of Section 9 (b) of the Act :All production, pattern repair, and maintenance employees, includ-ing leadmen, group leaders, laboratory technicians, production con-trol clerks, the pattern clerk, and the timekeeper at the Employer'sSt.Louis, Missouri, plant, but excluding the cost clerk, the payrollclerk, the purchasing clerk, and all other office clerical employees,watchmen, guards, professional employees, assistant foremen, fore-ladies, and all other supervisors as defined in the Act.[Text of Direction of Elections omitted from publication.]25D.V. Displays Corp., supra.United Mine Workers of America, Local No. 7244[Grundy Min-ing Company]andSouthern Labor Union.Case No. 10-CB-1402.March 5, 19641.DECISION AND ORDEROn November 1, 1963, Trial Examiner Stanley N. Ohlbaum issuedhis Decision in the above-entitled case, finding that the Respondenthad engaged in certain unfair labor practices and recommending thatit cease and desist therefrom and-take certain affirmative action, asset forth in his attached Decision.Thereafter, the Respondent filedexceptions to the Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersFanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicialerrorwas committed.The rulings are herebyaffirmed.The Board has considered the De-cision of the TrialExaminerand the entire recordin this caseinclud-ing the exceptions and brief, and hereby adopts the findings, conclu-sions, andrecommendations of the Trial Examiner.146 NLRB No. 29. UNITED MINE WORKERS OF AMERICA, LOCAL 7244245ORDERThe Board adopts'as its Order the Trial Examiner's RecommendedOrder with the amendment noted below.'1 The Recommended Order is, hereby.changed by substituting for the first paragraphtherein the following paragraph:.Upon the entire record in this case.and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended,the National Labor Relations Board hereby ordersthat the Respondent,United Mine Workers of America, Local No. 7244,Its officers,agents, representatives,successors,and assigns,shall:TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon an amended charge filed May 29,1963,by Southern Labor Union, theGeneral Counsel of the National Labor Relations Board, through the RegionalDirector for the Tenth Region,on June 10,1963,issued a complaint against Re-spondent United Mine Workers of America,Local No.7244,alleging that on orabout April 24, 1963,Respondent instigated and participated in mob threats andviolence against employees of Grundy Mining Company(herein called Grundy)to prevent them from meeting to organize,form,join, and assist Southern LaborUnion(theCharging Party),in violation of Section 8(b)(1)(A)and Section2(6) and (7)of the National Labor Relations Act, as amended(herein called theAct).Respondent's denial of these allegations resulted in issues fully litigated at ahearing before Trial Examiner Stanley N.Ohlbaum in Chattanooga,Tennessee, onAugust 7 and 8,1963,throughout which the parties participated and were repre-sented by counsel,who also submitted briefs thereafter.Upon the entire record and my observation of the witnesses,I hereby make thefollowing:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE EMPLOYERIt is alleged,admitted,and found that Tennessee Consolidated Coal Company(herein called Consolidated),a Delaware corporation with an office and place ofbusiness in Tracy City, Tennessee,where it was engaged in mining,processing, andselling coal,during the representative 12-month period preceding the complaint,sold and shipped outside of Tennessee products valued over$1,000,000; that Grundy,a wholly owned Tennessee corporate subsidiary of Consolidated,also with its officeand place of business in Tracy City,and engaged in mining coal, during the sameperiod,sold Consolidated coal valued oved$300,000;and that at all material timesGrundy has been and is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDIt is alleged, admitted, and found that at all material times Respondent has beenand is a labor organization within the meaning of Section 2(5) of the Act.Atthe outset of the hearing it was stipulated, and is found, that at all material timesSouthern Labor Union (herein called Southern) has been and is a labor organiza-tion withinthe meaningof Section 2 (5) of the Act.M. THE UNFAIR LABOR PRACTICESA. BackgroundWhen Respondent ceased supplying miners at the Tracy City (near Chattanooga)Grundy minesite,others commenced working there.On April 18, 1963,Grundyemployees attended a meeting of Southern at the Dunlap,Tennessee,courthouse,where a further meeting was scheduled to be held the following week, on April 24at 2 p.m. 246DECISIONSOF NATIONALLABOR RELATIONS BOARDB. Respondent's alleged restraint and coercion;eventsof April 24, 19631.Evidenceadduced byGeneral CounselGrundy employees and Southern representatives testified that on April 24, 1963,they went to Dunlap in three cars to-attend their scheduled organizationalmeeting,atwhich they intended to set up Grundy Local 139 of Southern and to electofficers.One car went ahead to verify availability of the courthousemeeting sitewith a local official whose office was above Stagg's Drugstore on Route 127, themain street of Dunlap.When the other two vehicles arrived, around 1:15, theyparked at Stagg's and the occupants disembarked.As they stood there,, theyobserved some of Respondent's members, former Grundy employees, ride, by in apickup truck.Shortly thereafter a crowd of about 100 of Respondent's members,including its financial secretary, E. O. Bone, came down the street toward them,3 or 4 abreast, one of them saying in a loud and angry voice, "There's not gonnabe a meeting here today.We don't need another union in thismine."One ofthe cars left to get the sheriff, while the occupants of the others retreated into andlocked their cars.A group of Respondent's members surrounded and grabbed hold of one of thecars, saying, "Let's turn the car over and pour them out" and "Kill the SOB'S,"and rocked and- attempted to turn it over or to indicate they were going to turn itover, but stopped the rocking when they saw a weapon inside the car.One of themore active members of the crowd (Respondent's member Birdwell) said, "If Icould get that glass on down I would get that gun."When Davis, a Southern fieldrepresentative, told them they were there to hold a union meeting, Respondent'smember Kilgore said, "There's not gonna be any union meeting this afternoon,go on home." Kilgore further said that although Davis was welcome to his houseto eat dinner, he was "never to come in that place organizing, never to show [his]face again or [he] would be killed."When Davis told Respondent's committee-man Picket that they had come down tosignmenup, Picket said, "You are notgoing to today . . . If you are not dead today, you are going to be dead, and"If you can get out of here now without dying will you promise me you will nevershow your face in this section again?"Davis then informed Picket he had a jobto do and would be back, and Picket replied, "You fellows can't do any good,there's only 50 of you and there's 12 or 1500 of us"; and when Davis said, "Looksto me like you've got 100," Picket responded, "I've got another 100 down the roadorganized and waiting for us."Respondent'smember Sullivan, another vocalmember Hof the crowd, snapping his fingers, said in a loud voice, "All I've got todo is snap my fingers and you are dead now," and that if they did get out alive theyshould promise not to come back "because if you do come back, you are dead,boys, you're dead, boys."Respondent'smember Kilgore said, "There won't bebut one union here."Creekmore, another Southern field representative and an occupant with Grundyemployee Robert Green of the car that was rocked, was called by the crowd a "littlemustached son-of-a-bitch" and referred to as "the man we've been looking for."Observing a weapon in his car, a member of Respondent's crowd said, "There's agun.If he moves his hands, shoot him"; and "There's his literature.Let'stake him out of there and take his literature, too."The occupants of this car,referred to by the crowd as "some more of them damn son-of-a-bitches," were alsotold by Sullivan, "We know you now, we know your faces.We don't want to catchyou back in this area. If we do, you're dead."When the car which had gone for the sheriff returned, it parked on the other sideof the street; i.e., opposite Stagg's.Meanwhile, a pickup truck, with Respondent'scommitteeman Picket holding his foot on the bumper as he spoke to his fellowsmilling around the parked cars, had pulled in and blocked the two parked carswhich had ,remained.Respondent's men were gathered around these two parkedvehicles in clusters, cursing the occupants, calling them "scabs," threatening tokill them, and urging them to "get out of town." Some of this angry, surgingcrowd, "whittling" with knives, asked the sheriff to take the guns away from theoccupants of the vehicles -and "turn them over to us and we will take care of them"and "let them out on the highway and we will get to them out there." Sullivansaid to the sheriff, "I'll tell you that union ain't got no right up here and it's aginthe law for them to be in this town and we're gonna run them out of the town.They are gonna leave."When the mob's attention was called to the third car, whichwas parked across the street, i.e., the one with Grundy employees Morrison, Frizzell,and Waylon Green in it, who had summoned the sheriff, some of the crowd, includ-ing Birdwell,' separated themselves from the group to the tune of "Choke him 'til he'As observed by me at the hearing, Birdwell is a husky,powerfully built man. UNITED MI-NE WORKERS OF AMERICA, LOCAL 7244247isdead,"and began to cross the street toward that car.As Birdwell approachedthe car, he was twisting around in his hands what appeared to be a clothes-hangerwire and saying, "I will go across there and choke him until he's blue" and "I'll goover there and put this wire around Lonnie Morrison'sneck and choke him todeath."Birdwell,still twisting the wire,when within a few feet of the car, thensaid to Morrison,"What are you doing coming down here trying to takeour jobs?"Thereupon Morrison got out,pointed a gun at.Birdwell,and told him, "We aretending to our own business and you better let mine alone" and"Don't you comeany further or I will kill you."Birdwell stopped and said,"Come get him sheriff,come get him and get his gun."When others of Respondent'smen approachedthis vehicle, another occupant,Frizell(a Grundy employee and Southern representa-tive),also got out,pointed an automatic shotgun at them,and said to the sheriff orhis aide, "If you don't scatter this crowd,I'm gonna scatter'em myself."Thesheriff thereupon collected the weapons of the vehicle's occupants,and, when re-quested by some of them,took them to the jailhouse for protection.At this pointSullivan said,"We will get you tonight."The organizational meeting scheduled by Southern for that day,April 24, didnot in fact take place, although a group of Grundy employees had assembled at theDunlap courthouse for that purpose.During this entire incident,Respondent'sFinancial Secretary Bone and Com-mitteeman Picket were present as members of the crowd,fully observing and hear-ing, or in a position fully to observe and hear,what transpired,and in the case ofPicket actively participating as indicated;but neither did anything in any way tostop, dissuade,or repudiate what went on.2.Respondent's version of the events of April 24Respondent's members, former miners at or near the Grundy minesite, testifiedthat the reason they and others of Respondent's men were present in large numbersinDunlap on the afternoon of April 24 was to collect food vouchers in a parkinglot about 11/z blocks from Stagg's, in accordance with their usual weekly practice.Sullivan, one of Respondent's more active participants in the events of the day,testified that: while walking from the lot to the post office (next to Stagg's), he sawRobert Green sitting in the rear seat of one of the vehicles parked in front ofStagg's;when he approached him to discuss some roof repairs to a house Greenwas renting from Sullivan's son, Green stopped him from opening the car door; andafter he persisted and got it open anyway, Green "throwed" a gun "against mychest" or "right in my stomach" or "in my face," 2 and the front seat occupant(Creekmore) put a gun in his back. Sullivan thereupon told Green he had nothingagainst him, motioned to his (Sullivan's) fellow-member Kilgore to come over, andtold Kilgore to stand by while he (Sullivan) went for the sheriff to "find out what'swrong."According to Sullivan, there were then 10 to 20 men, including 15 ofRespondent's members, around the 2 parked cars, and about 80 toward the lot.Although Sullivan first testified he went directly for the sheriff, he later swore hemade a circuitous, time-consuming detour to the house of Respondent's TreasurerFletcher, where he encountered not only Fletcher but also Bone and Picket, andsaid, "Mr. Fletcher, little trouble down in town there.There's some fellows armeddown there, and we've never found out who they are yet." 3 Sullivan further testi-fied that when he returned to the scene, "there wasn't anything much going on.They was quiet,, peaceful, everybody was"; and he did, however, see Morrison point-ing a gun at Birdwell, who stood emptyhanded; and that, as the sheriff disarmedMorrison, another occupant of the Morrison vehicle, Sullivan's half-brother, WaylonGreen, presented a gun and then a tire tool at Sullivan, and the sheriff collectedthese also.Sullivan sought to portray a tranquil scene in which the sheriff quietlydisarmed the occupants of the vehicles in the presence of a group of passive,gentlemanly spectator miners.He testified he heard nobody speak to any occupantof the Creekmore-Robert Green car (i.e., the one that was allegedly rocked),although he qualified this by saying, "I don't say that I was all the time looking."He denied snapping his fingers, uttering any threats, or speaking to anybody in anyof the cars except Robert Green as described.He said the crowd was just "stand-ing there; just talking to each other" and not to the occupants of the cars and thathe had no idea why they were around the cars.Kilgore, whom Sullivan testified he called over to the car from which RobertGreen was pointing a gun at him, denied that he went to that car, and swore he2 Sullivan testified at different times to each of these versions.I Sullivan testified thus notwithstanding his identification of Robert Green, whom heknew well, as the individual who thrust a gun into his chest, stomach,and/or face. 248DECISIONSOF NATIONAL LABOR RELATIONS BOARDnever saw anyone with a gun in either of the two parked cars.He testified that'ie said to Davis (the Southern field representative), in the other car: "Now, listen,we done got shed of one little independent union.For God's sake, don't bring nomore stir-up here.These women and little kids is now suffering in three countiesI know of over this disturbance. If you'll not bring your union in this country, thiswill be fixed up and these poor people will get to go back to work and they'll getsomething to eat to live on . . . I might[y] near prayed and begged the twoof them [Davis and Byrge, the latter Southern's secretary-treasurer] not to comeback for the people was suffering in this free country . . .And they promisedme they wouldn't be back to cause no more trouble . . . . they said, 'Mr. Kilgore,I promise you we won't be back in this country no more.' 4 . . . I said, `Yes, sir,Buddy, you get in with United Mine Workers and come back after you get- inwith the United Mine Workers, stay all day and eat dinner with us.' "Respondent's member (at present its president) Layman testified that: he waspresent on the scene; when he saw Sullivan motioning to Kilgore to come over, he(Layman) went over to where Sullivan was standing at the Green car; he observedthat "Robert Green was sitting in the back seat of the car" with "a gun stuck under hisleg"; and he "couldn't see anything but the butt of it" when he "walked up there."Layman expressly denied that Green had a gun in his hand pointed at Sullivan.Healso testified that the sheriff told him that "if I'd take them [Respondent's men]and get them back down the street, that they would take theirgunsoff of them; hedidn't want to take them in a crowd.He didn't want to take their guns off of themin a crowd, so I took-and there was eight or ten of the men went back down thestreetwith me."He also said that Respondent's men around the parked cars didnot direct any remarks to the occupants of the cars, but were merely conversingamong themselves on matters he knew nothing about since he was paying noattention.Birdwell testified he was "just walking up and down the street there," deniedsaying anything at any time to any occupant of any car, and stated that as he wasmerely crossing the street empty-handed toward the Morrison car, in the presenceof the sheriff, Morrison said, "Stop or I'll shoot you."He also stated that he heardnothing said by anybody else to any occupant of any of the vehicles, but that "Ifthey was [talking] I didn't pay no attention to what they said."He further testifiedthat"Iwas amongthem [the crowd];Iwasn'twith them."Asked whether herecognized any of his fellow-unionists at the lot where the vouchers were beingdistributed, he said, "I probably did.I don't remember."Speaking of thosearound the parked cars as a "big crowd," he said, "When there is a big crowd thatway, it results in excitement, people on the street and everywhere."Respondent's member Alvin Anderson (until December 1962 also a miner inthe Grundy minestite area) testified that he was one of the first to receive hisvoucher in the lot,5 and walked up the street to Stagg's since "Everybody else wastalking about Southern Union being up there," and that others had preceded himthere.He stated that he walked between the bumpers of the two cars parked infront of Stagg's "to take a look," and that as he crossed the street Frizell got outof his car and pointed a gun at him, warning him not to come closer (but he latertestified that he did not see Frizell get out of the car).6 Still another of Respond-ent'smembers, Alfred Anderson, testified that while at the lot with his fellowsreceiving vouchers, "somebody walked up through there and said, `There's someSouthern Labor men down there,' and I walked down there, and there was a crowdof men standing there"; that Kilgore had told him they were "Southern Labor Unioncars" and when he arrived at the scene the men in the crowd were talking about thefact that they were "Southern Labor Union cars"; and he heard Kilgore state toone of the occupants, "I want to know what you are doing trying to bust ourunion. I've not got anything against you, but I'll take you home and you're welcometo my house or to eat at my table, but don't try to bring no-we don't want no moreunion in here" and "we didn't want any other union in here . . . we don't wantany other kind of union in here."All of Respondent's witnesses denied observing any car-rocking or anything inBirdwell's hands, or seeing or hearing anything coercive or unmannerly on the part4Kilgore's testimony appears to be inconsistent with that of Respondent's memberAlfred Anderson, who swore that although he was standing by Kilgore, nothing at all wassaid by any of the car occupants.However, Anderson also testified he is hard of hearingsRespondent'smember Alfred Anderson confirmed that vouchers were distributedalphabetically.e Frizell was the driver of the car Morrison was in, which went for the sheriff and onreturn parked on the other side of the street, i.e., opposite to the side Stagg's is on. UNITED MINE WORKERS OF AMERICA, LOCAL 7244249of any of Respondent's members. - Respondent's member Henry mentioned "excite-ment going on on my side of the street" (i.e., the Morrison -side) and testified that"the law told us to scatter out and go back."3.Resolution of credibilityIn assessing the credibility of the conflicting version of the events described,certain basic matters must be borne in mind.To begin with, Respondent's mem-bers had the. right to be in Dunlap to receive. their vouchers.The Grundy employ-ees and Southern representatives also had the right to be there for their organiza-tionalmeeting and election of officers. In theory, both of these legal activitiescould and should have taken place without conflict.Explanation for the fact thatthey actually did not is to be found in the underlying realities of the situation.Respondent's members, embittered and resentful because of their displacement bythese others at the Grundy area minefields, and confronted with an apparent hard-ening of this displacement through the imminent formation of a Grundy local of thecompeting union,7 did not want any union otherthantheir own in the area, andthey admittedly so informed the Grundy employees and Southern representativeswho were in Dunlap to organize and elect officers that day. This is the atmospherein which the events which occurred that day must be weighed.Essentially, I believe the version of the events testified to by General Counsel'switnesses,whose testimony impressed me for the most part as straightforward,consistent, and having the ring of truth.On the other hand, I was poorly impressedby Respondent's witnesses, based upon my observations of their testimonial demeanor,their equivocations, evasiveness, supposedly faulty recollections, inconsistencies,,and contradictions.Balancing my impressions of these witnesses against GeneralCouncil's witnesses, I could not, for example, believe, as Respondent would haveit,that General Counsel's witnesses' account of the Birdwell wire-twisting episodewas sheer fabrication.Also, for example, I could not credit Sullivan's testimonywith regard to the alleged trigger-mechanism of the ensuing events; namely, RobertGreen's alleged pointing of a gun at his chest, stomach, or face (he testified atdifferent times to each), particularly since Sullivan's testimony on this key point(as well as others) was contradicted by his fellow members on the scene.My poorimpressions from these witnesses were not improved by Respondent's failure toproduce, or in any way to account for its failure to produce as witnesses its officialsBone, Picket, or Fletcher, who figured prominently in the conflicting testimony ofboth sides.8The Grundy faction readily admitted it was well armed. Its reasons are not diffi-cult to imagine.After observationallwitnesseson both sides and carefully weigh-ing their testimony in the totality of the evidence, I am persuaded and find that noneof the Grundy faction utilized, presented, or displayed any weapon other thandefensively, and then only reasonably so after and as a result of violence or threatenedviolence by Respondent's members.I am unable to accept Respondent's attempted portrayal of a pastoral frieze ofminers calmly lolling about on a weekday afternoon on a small-town street, suddenlysubjected to unprovoked armed assault by a hostile band of violent aggressors, andeven then just quietly chatting with each other and exhibiting other behavioral re-straints bordering on the highly incredible.On the contrary, it was, and I so find,Respondent's members and officials who through violence and threats of violenceprevented the holding of what would otherwise have been a peacefulorganizationalmeeting of Grundy employees.Accordingly, I find that: the Grundy employees and Southern representativescame to Dunlap on April 24 to conduct a scheduled organizational meeting atwhich they intended to form a Grundy local of Southern and elect officers; whena group of Respondent's members espied the Grundy faction on the street, theyspread the word among the others gathered at the nearby lot to receive theirvouchers, whereupon 75 to 100 of them hurried to where the Grundy cars wereparked at Stagg's in order to disrupt and prevent any organizational activity bytheGrundy employees; Respondent'smembersuttered threats, surrounded theparked Grundy cars, and rocked one of them as described by General Counsel's7Unquestionably Respondent's men knew what was going on.According to their owntestimony the parked vehicles were described by them in their voucherline as"SouthernLabor Union cars."8Cf II Wigmore,Evidence,secs. 285, 286,and 289(3d ed 1940) ;N.L R B. v. KalofPulp & PaperCorporation,290 F.2d 447,450, 451(C.A. 9) ; N.L R.B. v. Walliek &Schwalm,198 F. 2d 477,483 (C.A. 3) ;WhitinMachineWorks,100 NLRB279, 285;Detroit Plastic ProductsCo., 121NLRB448, 499. 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDwitnesses;Birdwell,twisting a wire in his hands as narrated by General Counsel'switnesses,threatened to choke Morrison with it;the Grundy faction was threatenednot to return; these actions took place in the presence and with the knowledge oftwo of Respondent'sofficials,neither of whom did anything to interfere, or todissuade or disassociate Respondent therefrom;Respondent'smembers desisted fromtheir activities only when confronted with the weapons of the Grundy faction;and because of the threats and violence of Respondent's members, the Grundy em-ployees could not hold their scheduled organizational meeting that day.4.Conclusions,responsibility of Respondent UnionThere is no doubt that violent acts and threats such as occurred here are coerciveand unlawful under the Act .9It remains only to consider Respondent's responsi-bility therefor.Respondent's responsibility for these acts and threats flows from its purposefulparticipation therein through substantial numbers of its members, including its offi-cials,Picket and Bone,as well asfrom the failure of those officials, who were present,in any way to prevent or dissuade the membership from participation therein or inany way to disassociate Respondent therefrom or to disavow responsibility there-for.10As aptly stated by the court inUnited States V. International Union, UnitedMine Workers of America,77 F. Supp. 563, 566, affirmed in part and appeal dis-missed, 177 F. 2d 29 (C.A.D.C.), cert. denied 338 U.S. 871: ". . . as long as a unionis functioning as a union it must be held responsible for the mass action of its mem-bers."This may even be true where the specific acts perpetrated are unauthorized."It is true of a union as of an employer that it may be responsible for acts which ithas not expressly authorized or which might not be attributable to it on strictapplication of the rules ofrespondeat superior.InternationalAssociation ofMachinists v. N.L.R.B.,311 U.S. 72, 80, 61 S. Ct. 83, 85 L. Ed. 50;Heinz Co. v.Labor Board,311 U.S. 514, 61 S. Ct. 320, 85 L. Ed. 309."Milk Wagon DriversUnion v. Meadowmoor Dairies,312 U.S. 287, 295. See also Act, Section 2(13);Titus v. Smeltermen's Local 25,54 LRRM 2051. This liability may even extendto acts in pursuance of union interests, although the acts have been expresslyforbidden by it.Restatement (Second) Agency, secs. 228-230, 233-235;N L.R B.V.United Mine Workers (Bitner FuelCo.),190 F. 2d 251, 252 (C.A.4); N.L.R.B.v. Acme Mattress Co.,192 F. 2d 524, 527 (C.A. 7).11In addition to contending that it is not responsible for the action of its memberseven if they did occur as charged (a contention which I have rejected for reasonsexplained above), Respondent contends that it is absolved of responsibility for theseactions because its members were assaulted by the Grundy faction or provoked intoOUnited Mine Workers v. Osborne Mining Co.,279 F 2d 716 (C.A6) ; NLRB. v.United Mine Workers (M F. FetterolfCo ), 210 F. 2d 281 (C.A.3) ; NL.R.B. v UnitedMine Workers (L. E Cleghorn),198 F 2d 389 (C A. 4), cert. denied 344 US 884,N.L.R B. v. United Mine Workers (West Kentucky Coal Co.),195 F. 2d 961 (C A. 6), cert.denied 344 U.S 920;N.L R.B. v. United Mine Workers (Bitner Fuel Co ),190 F 2d 251(C.A.4) ; Local 5881, United Mine Workers (Grundy Mining Co.),130 NLRB 1181 ;United Mine Workers (Blue Ridge Coal Corp.),129 NLRB 146;United Mine Workers(Eagle Mfg. Corp.),112 NLRB74; District 50, United Mine Workers (Tungsten MiningCorp.),106 NLRB 903.11UnitedMine Workers v. Meadow CreekCoal Co., 263 F. 2d 52, 63 (CA6) ; Selby-Battersby and Companyv.N.L.R B.,259 F. 2d 151, 157-158 (C.A. 4) ;United Steel-workers of America etat(Vulcan-Cincinnati, Inc.),137 NLRB 95;Local 5881, UnitedMine Workers (Grundy MiningCompany),130 NLRB 1181;United Mine Workers etal(Blue Ridge Coal Corporation),129 NLRB 146 ;District 50, United Mine Workers (Tung-stenMiningCorporation),106 NLRB 903, 908. InLocal 5881, United Mine Workers(Grundy Mining Co.),supra,theBoard stated, 130 NLRB at 1182: "In these circum-stances, wefind that by the failure of these officials of the Respondent to repudiate thisconduct the Respondent ratified the acts of violence and cannot escape liability for theircommission."-11 Specific identification of particular individuals in a violent crowd such as herein, withparticularacts committed by the crowd-although to a degree so identified herein-isunessential, since the ancient principle that "all coming to do an unlawful act, and of oneparty, the act of one is the act of all of the same party being present"(Sir John Heydon'sCase,1613, 11 Co. Rep 5) is still law, and has in fact been extended beyond its originalscope both in civil andcriminalcasesProsser,Torts,sec. 46, p. 234 (2d ed. 1955).Nordoes it matter that the acts perpetrated by one exceed what the others might reasonablyhave foreseen.Thompsonv. Johnson,180 F. 2d 431, 434 (C.A. 5). UNITED MINE WORKERS OF AMERICA, LOCAL 7244251action by their being armed. -In crediting the version of the events given by Gen-eral Counsel's witnesses, I have already found to the contrary-namely, that at notime did any member of the Grundy group utilize, present, or display any weaponuntil after as a result of violence or threats of violence by Respondent's members,and then only reasonably in order to defend themselves.There is no doubt in mymind that the Grundy group would have had no occasion to, and would not havedisplayed any weapon had they not been in reasonable fear of serious bodily harmat the hands of Respondent's members.Respondent at the very least "supplied theinitial spark for the events that ensued," 12 evidencing its intention to prevent theGrundy employees "by force if necessary, from conducting their business opera-tions." 13Under these circumstances, the fact that the Grundy group resorted todisplay of their arms for self-protection is immaterial.14Armed persons are not"fair game" for actions constituting unfair labor practices under the Act.15Nor is the doctrine of "clean hands" available as a defense excusing Respondent'sunlawful actions herein.leFurthermore, one illegality-and there is no credibleproof of such herein on the part of any member of the Grundy group--does notjustify another.17Finally, it may be observed that if Respondent really felt that itwas the victim of illegal activity on the part of the Grundy group, it could andshould have restricted itself, as the Grundy group did, to lawful measures and toinvoking the assistance of public instrumentalities including, if appropriate, theBoard, instead of resorting to the very type of illegal self-help which it was theobject of the Act to prevent.N.L.R.B. v. Plumbers Union of Nassau County, Local457 (Bomat Plumbing and Heating),299 F. 2d 497, 501 (C.A. 2).18IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connec-tion with the operations of Grundy described in section I, above, have' a close,1aNational Organization of Masters,Mates and Pilots etc.(J.W. Banta Towing Com-pany, inc ),116 NLRB 1787, 1796.13 Id14Id.15 It is obvious that, among other things, the mere fact that persons are armed does notmean they are not subject to coercion. Cf.National Organization of Masters,Mates andPilots etc. (J. W. Banta Towing Company, Inc ), supra.19The doctrine of "clean hands" Is inapplicable to a proceeding such as this, wherein agovernmental agency seeks compliance with law in the public interest.SeeEichleayCorporation v. NL.R B.,206 F. 2d 799, 806 (C.A.3) ; RepublicSteelCorporation v.N.L.R.B,107 F 2d 472, 479(C A. 3) ; N.L.R.B. v. Carlisle LumberCo , 99 F. 2d 533, 540(C.A.9) ; N.LRB. v. Remington Rand, Inc.94 F. 2d 862, 872 (C.A. 2), cert. denied 304U.S. 576 ;N.L R.B. v.. Carlisle Lumber Co,94 F. 2d 138, 146 (C.A. 9), cert. denied 304U S. 575 ;NationalOrganizationofMasters,Mates and Pilots etc.(J.W. Banta TowingCompany, Inc.),116 NLRB 1787, 1796-1797.1711. .. one illegality should not excuse another.N.L.R.B. v. Remington Rand, Inc.,94 F 2d 862, 872 (2 Cir 1938). The public interest lies in labor peace, endangered byboth.The remedy here was in the filing of charges before theBoardwhen the claimedillegality came to light, not in illegal self-help.Superior Derrick Corp. v. N.L R.B.,273F. 2d 891, 893 (5 Cir. 1960), cert denied 364 U.S. 816."N.L.R B. v. Plumbers Union ofNassau County, Local 457,299 F. 2d 497, 501 (C.A. 2). To the same effect, seeSmithTransfer Company v. N L R.B.,204 F. 2d 738, 740 (C.A. 5). .18Rulingsreserved at hearing--Rulings onmotions"on which decisionwas reserved atthe hearing are disposed of as follows:(1)General Counsel's motion that official notice be taken by the Trial Examiner ofBoard-consolidated proceeding 10-CB-34, 10-CB-35, 10-CB-36, 10-CB-54, and 10-CB-1355, is denied.Respondent Local of United Mine Workers was not a party to that con-solidated proceeding or to any of the cases comprising the consolidation, and there hasbeen no showing of materiality(cf.N.L.R.B. v. BillDaniels,Inc.,202 F. 2d 579, 584(C A. 6)) ; furthermore, no Board decision having beenrenderedin the proceeding, whichis now pending before the Board on appeal, the Intermediate Report therein Is not bindingherein (cf.N.L.R.B. v. Fred H. Johnson,d/b/a AtlasLinenand Supply,310 F. 2d 550(C A. 6) ;West Point Manufacturing Company,142 NLRB 1161) ; moreover,considera-tion of the consolidated proceeding is wholly unnecessary to any of the'findings or con-clusions herein, all of which have been arrived at without resort to the consolidatedproceeding, officially or as background (cf.Harvey Aluminum,142 NLRB 1041).(2) In view of the findingsand conclusionsherein,Respondent's motion at the conclu-sionof the entirecase to dismiss the complaint is denied. 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDintimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that Respondent has engaged in unfair labor practices, I shallrecommend that Respondent be required to cease and desist from such practicesand that it takes certain affirmative action deemed necessary to effectuate thepolicies of the Act.CONCLUSIONS OF LAW1.Grundy Mining Company is engaged in commerce within the meaning ofSection 2 (6) and (7) of the Act.2.Respondent United Mine Workers of America, Local No. 7244, is a labororganization within the meaning of Section 2(5) of the Act.3.Southern Labor Union, the Charging Party herein, is a labor organizationwithin the meaning of Section 2(5) of the Act.4.By instigating and participating in mob threats and violence against employeesof Grundy Mining Company to prevent them from meeting to organize, form, join,and assist Southern Labor Union, Respondent has engaged in unfair labor practiceswithin the meaning of Section 8 (b) (1) (A) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, I recommend that Respondent United Mine Workers ofAmerica, Local No. 7244, its officers, agents, representatives, successors, and assigns,shall:1.Alone or in concert with others, cease and desist from:(a) Instigating or participating in violence or threats against employees ofGrundy Mining Company to prevent them from meeting, or from otherwise exercis-ing their right, to organize, form, join, or assist Southern Labor Union or any otherlabor organization.(b) In any like or related manner restraining or coercing employees of GrundyMining Company in the exercise of rights guaranteed by Section 7 of the Act.2.Take the following affirmative action which, I find, will effectuate the policiesof the Act:(a) Post at the offices and meeting halls of Respondent, copies of the attachednotice marked "Appendix." 19Copies of said notice, to be furnished by the RegionalDirector for the Tenth Region, shall; after being duly signed by an official representa-tive of Respondent, be posted by it immediately upon receipt thereof, and be main-tained by it for 60 consecutive days threafter in conspicuous places, including allplaceswhere notices to its members are customarily posted.Reasonable stepsshall be taken by Respondent to insure that said notices are not altered, defaced, orcovered by any other material.(b)Mail signed copies of the notice to the Regional Director for the TenthRegion, for posting by Grundy Mining Company, said employer being willing, atall locations where notices to its employees are customarily posted.(c)Notify said Regional Director, in writing, within 20 days from receipt ofthisDecision and Recommended Order, what steps have been taken to complyherewith.ao19Inthe event that this Recommended Order be adopted by the Board, the words "ADecision and Order" shall be substituted for the words "'A Recommended Order of a TrialExaminer" in the notice. In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "A Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "A Decisionand Order."20 Inthe event that this Recommended Order be adopted by the Board, this provisionshall be modified to read:"Notify said Regional Director, In writing, within 10 daysfromthe date ofthisOrder, what steps the Respondent has taken to comply herewith." REVEREMETAL ART COMPANY, INC.APPENDIX253NOTICE TO ALL MEMBERS AND TO ALL EMPLOYEES OF GRUNDY MININGCOMPANYPursuant to a Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the Labor ManagementRelationsAct, asamended,we herebynotify you that:WE WILL NOT instigate or participate in violence or threats against employeesof Grundy MiningCompanyto prevent them from meeting at Dunlap, Ten-nessee,or elsewhere,or to prevent them from otherwise exercising their rightto organize,form,join, or assist SouthernLaborUnion or any other labororganization.WE WILL NOTin any like or related manner restrain or coerce employees ofGrundy MiningCompanyin the exercise of rights guaranteedthem bySection7 of the Act.All employees are free to become or refrain from becoming members of SouthernLaborUnion or any other labor organization.UNITED MINE WORKERS OF AMERICA,LOCAL No. 7244,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or coveredby anyother material.Employees may communicate directlywiththe Board'sRegional Office, 528Peachtree-Seventh Building,50 Seventh Street,NE., Atlanta,Georgia, TelephoneNo. 876-3311,Extension5357, if theyhave any question concerning this notice orcompliance with its provisions.RevereMetalArt Company, Inc.andAmalgamated UnionLocal 5, Metal,Iron and Miscellaneous Workers, District 5and Affiliated Unions.Case No. 2-CA-9f48.March 5, 196DECISION AND ORDEROn November 5, 1963, Trial Examiner George J. Bott issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and take:certain affirmative action, as set forth in the attached Decision.There-after, the Respondent filed exceptions to the Decision and a support-ing brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed.The Board has considered the TrialExaminer's Decision, the Respondent's exceptions and brief, and the,entire record in the case, and hereby adopts the findings,conclusions,and recommendations of the Trial Examiner.146 NLRB No. 26.